Title: From John Adams to William Tudor, Jr., 23 May 1822
From: Adams, John
To: Tudor, William, Jr.



Dear Sir
Montizillo May 23, 1822

I neither know any thing of the name or character of Paul Allen. What he means by Mr Otis’s being on the point of leaving the meeting without signing as Ruggles did I know not: But one thing I know that if Otis ever uttered or thought of leaving without signing it was because he thought the result of that Congress was not strong enough: and it must be acknowledged that it was rather tame even for the time. But no insinuation to the disadvantage of Otis concerning his conduct in that Congress ever met my ear or my eye till I recieved your letter. But whose character is safe? The captors of Andre are of late represented as mercenaries Gen Putnam insinuated to have been a Coward & now Otis a flincher; & I should not be surprised if you should live to hear John Hancock & Sam Adams, James & Joseph Warren Washington, Green, & Knox  insinuated as haveing been traitors to their country. Mr Lynch of South Carolina was a worthy man; but if  insinuation anything against Otis has been taken from he must have been misunderstood. Mr May & Mr Pierce have got the name of McIntosh very correctly I am sure; but I wish they had recollected his Christian name—
Your Boston Ultra Federalists have always ridden too high a horse. they go stumbling & blundering on untill they have broken most of their bones & are in dangers of breaking all the rest necks & all
I am Your affectionate friend
J. Adams—